Citation Nr: 1640249	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  10-47 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for residuals of a left foot fracture.


REPRESENTATION

Appellant represented by:	Maxwell D. Kinman, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) in the Army National Guard from April 27, 1971, to August 27, 1971.  This case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  

The case was originally before the Board on appeal from a May 2010 rating decision of the Reno, Nevada, Department of Veterans Affairs (VA) Regional Office (RO).  In September 2010, a hearing was held before a Decision Review Officer (DRO) at the RO, and in June 2011, a videoconference hearing was held before the undersigned; transcripts of both hearings are included in the claims file.  In August 2011 and May 2014, the case was remanded for additional development.  In May 2015, the Board issued a decision that denied service connection for residuals of a left foot fracture.  The Veteran appealed that decision to the Court, resulting in a March 2016 Joint Motion for Remand (JMR) by the parties.  A March 2016 Court Order remanded the matter for compliance with the instructions in the JMR.  

[The Veteran initiated an appeal with respect to another matter addressed in an May 2016 rating decision.  (See May 2016 notice of disagreement.)  The record indicates that the RO is actively pursuing that matter (see June 2016 Decision Review Officer process explanation letter), and it is not before the Board at this time.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

It is not in dispute that the Veteran's initially sustained a left foot injury during civilian employment.  (See, e.g., June 2011 Board hearing transcript, page 8 (Veteran's testimony that his foot was "broken civilian status."))  What remains to be resolved is whether his left foot disability was aggravated by his period of ACDUTRA in 1971.  

In the March 2016 JMR, the parties agreed that VA did not comply with its duty to assist when it failed to obtain (or sufficiently attempt to obtain) certain identified medical evidence.  Specifically, the parties noted that a 1980 firefighter entrance examination and Ohio National Guard records did not appear to be of record.  The Board's May 2014 remand instructed the AOJ to arrange for an exhaustive search for the Veteran's Ohio National Guard records and to ask him to provide releases for all (relevant) private treatment, to specifically include a 1980 firefighter entrance fitness examination report.  

Regarding the 1980 examination, the record indicates that in May 2014 VA received a signed release form to obtain that record.  However, it appears that the record referenced was never requested from the custodian; the Board regrets this oversight.  On remand the Veteran should be asked to complete a second release (as the first may have expired) and the identified document must be requested.

Regarding the Ohio National Guard records, the parties agreed that the records had not been requested.  However, the record includes a copy of a May 2014 records request sent to the Ohio National Guard, as well as several service records received at that time, to include an April 1971 DD Form 220 "Active Duty Report" (noting civilian treatment in 1970 for left foot injury), an NGB Form 22 "Report of Separation", an NGB Form 23 "Retirement Credits Record", a December 1975 Report of Medical History (on which the Veteran acknowledged symptoms related to psychiatric disability but denied any history of broken bones, bone/joint deformity, or lameness).  Nonetheless, as the parties have agreed that Ohio National Guard records remain outstanding, remand is required to ensure that all such available records have been obtained and associated with the claims file.

Finally, in the March 2016 JMR, the parties agreed that the August 2014 VA examiner requested additional evidence, to specifically include the 1980 firefighter entrance fitness examination, but that none was provided.  If (and only if) the development discussed above results in additional evidence added to the record, a supplemental nexus opinion should be obtained.
 
Accordingly, the case is REMANDED for the following:

1.   The AOJ should ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment he has received for his left foot disability and to provide authorizations for VA to secure records of any such private treatment, to specifically include completing an updated release for reports of his firefighter physical examinations (in particular his firefighter entrance fitness examination in 1980).  The AOJ should secure for the record complete clinical records of all pertinent evaluations or treatment (records of which are not already associated with the record) from the providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  The AOJ should conduct exhaustive development to secure for association with the record copies of the Veteran's complete Ohio National Guard records, to include all of his service personnel and service treatment records.  All facilities where such records may be stored should be searched.  If such records have been destroyed or are irretrievably lost, it must be so certified for the record, and the Veteran should be so notified.  The scope of the search must be noted in the record.

3.rAfter the development sought above is completed (and only if additional clinical records are obtained), the AOJ should arrange for all further development indicated, to specifically include returning the Veteran's record to the August 2014 VA examiner for further review and an addendum opinion regarding the etiology of the Veteran's left foot disability.  [If further examination is necessary to address the questions, such should be arranged; if that examiner is unavailable, the AOJ should arrange for another examiner to review the record (and conduct an examination, if needed).] 

If another examination is conducted, the consulting provider should review (or re-review) the entire record, and provide an opinion that identifies (by diagnosis) each left foot disability entity found and indicates (with rationale) whether it is as least as likely as not (a 50% or better probability) that each diagnosed left foot disability was incurred or aggravated (permanently increased in severity) during his period of ACDUTRA from April 27 to August 27, 1971.

The examiner must include rationale for all opinions.

4.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

